Citation Nr: 0210097	
Decision Date: 08/19/02    Archive Date: 08/29/02

DOCKET NO.  99-15 743A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder.

2.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
left knee disorder.

(The issues of service connection for hip disability and an 
increased rating for right knee disability will be the 
subject of a later decision.)


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel

INTRODUCTION

The veteran served on active duty from October 1990 to 
September 1991.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from an August 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, which denied service connection for 
schizophrenia, chondromalacia of the left knee, and a joint 
condition of the hips, and denied a claim for an increased 
evaluation for service-connected chondromalacia of the right 
knee, evaluated as 10 percent disabling.  The Board has 
determined that the issues are more accurately characterized 
as stated on the cover page of this decision. 

The Board is undertaking additional development on the issues 
of entitlement to service connection for a joint condition of 
the hips, and an increased rating for service-connected 
chondromalacia of the right knee, pursuant to authority 
granted by 38 C.F.R. § 19.9(a)(2) (2002).  When it is 
completed, the Board will provide notice of the development 
as required by Rule of Practice 903.  38 C.F.R. § 20.903 
(2002).  After giving the notice and reviewing your response 
to the notice, the Board will prepare a separate decision 
addressing these issues.


FINDINGS OF FACT

1.  In unappealed decisions, dated in February 1994, the RO 
denied the veteran's claim of entitlement to service 
connection for a nervous condition, and determined that new 
and material evidence had not been presented to reopen a 
claim for a left knee condition.

2.  The evidence received since the RO's February 1994 
decision, which was not previously of record, and which is 
not cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matters under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the 
claims. 

CONCLUSIONS OF LAW

1.  The RO's decision, dated in February 1994, which denied 
claims of entitlement to service connection for a nervous 
condition, and a left knee condition, became final.  
38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2002).

2.   New and material evidence has not been received since 
the RO's February 1994 decision, and the claims are not 
reopened.  38 U.S.C.A. §§ 5107, 5108 (West 1991 & Supp. 
2002); 38 C.F.R. § 3.156 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West , 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).  The new 
law also includes an enhanced duty to notify a claimant as to 
the information and evidence necessary to substantiate a 
claim for VA benefits.  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also  
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  In this case, 
even though the RO did not have the benefit of the explicit 
provisions of the VCAA at the time of the decision on appeal, 
VA's duties have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West Supp. 2002).  The appellant 
was notified in the August 1998 rating decision, the 
statement of the case (SOC), and the supplemental statements 
of the case (SSOC's) that the criteria for service connection 
for a nervous condition had not been met, and that new and 
material evidence had not been submitted to reopen his claim 
for a left knee condition.  Those are the key issues in this 
case, and the SOC and SSOC's informed the appellant that 
evidence of diagnosis and service incurrence was needed to 
substantiate his claims.  In July 2001, the RO sent the 
veteran a letter notifying him of the provisions of the VCAA, 
and again notifying him of the evidence required to 
substantiate his claims.  VA has no outstanding duty to 
inform the appellant that any additional information or 
evidence is needed.  Based on the foregoing, the Board 
concludes that the appellant has been informed of the 
information and evidence needed to substantiate his claims 
and that VA has complied with its notification requirements.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claims.  38 U.S.C. 
§ 5103A (West Supp. 2002).  In this case, there is no 
allegation of missing treatment records.  The RO has also 
requested and obtained service medical records from the 
National Personnel Records Center.  VA treatment records have 
been obtained.  Given the foregoing, there is more than 
sufficient evidence of record to decide his claims properly.  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.  


II.  New and Material

In February 1994, the RO denied the veteran's claim of 
entitlement to service connection for a nervous condition.  
At that time, the RO also determined that new and material 
evidence had not been presented to reopen a claim for a left 
knee condition (in an unappealed decision, dated in March 
1992, the RO had denied a claim for service connection for a 
left knee condition, specifically, chondromalacia.  There was 
no appeal, and that decision became final.  See 38 U.S.C.A. 
§ 7105(c).  

Applicable law provides that a claim which is the subject of 
a prior final decision may nevertheless be reopened upon 
presentation of new and material evidence.  See 38 U.S.C.A. 
§ 5108.  

In 1998, the veteran filed to reopen his claims for an 
acquired psychiatric disorder, and a left knee condition.  In 
August 1998, the RO denied the claims.  

Under section 3.156 of the Code of Federal Regulations, when 
presented with a claim to reopen a previously finally denied 
claim, VA must determine if new and material evidence has 
been submitted.  38 C.F.R. § 3.156.  New and material 
evidence is defined as follows: [E]vidence not previously 
submitted to agency decisionmakers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  Id.

The most recent and final denial of each of these claims was 
dated in February 1994.  Therefore, for each claim, the Board 
must determine if new and material evidence has been 
submitted since the RO's February 1994 decision.  See 
38 U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).

A.  Left Knee Disorder

The RO had previously denied a claim for a left knee 
condition in a decision dated in March 1992.  There was no 
appeal, and this decision became final.  The veteran filed to 
reopen his claim, and in its February 1994 decision, the RO 
determined that no new and material evidence had been 
presented.  

The evidence of record at the time of the RO's February 1994 
decision included the veteran's service medical records, 
which showed that he was discharged from service due to 
physical disorders.  Specifically, Medical Board reports show 
that he was afforded initial diagnoses of pes planus, genu 
valgum and chondromalacia, right knee.  Other service medical 
reports dated in April 1991 contained notations of complaints 
of left knee pain, and findings of bilateral PFS 
(patellofemoral syndrome).  

The post-service medical records consisted of VA examination 
reports, dated in 1992 and 1993 (the Board notes that these 
reports were not of record at the time of the RO's March 1992 
decision, and were therefore new).  A VA joints examination 
reports, dated in August 1992, contained diagnoses that 
included history of chondromalacia patella, osteoarthritis.  
An accompanying X-ray report for the knees did not show any 
diagnosed condition.  A VA joints examination report, dated 
in March 1993, contained a diagnosis of arthralgia of both 
knees.  

At the time of the RO's February 1994 decision, there was no 
competent evidence of a left knee disorder, see Sanchez-
Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001), and even 
assuming that a left knee disorder had been shown, there was 
no competent evidence of a nexus between a left knee disorder 
and the veteran's service, and the RO denied the claim. 

Evidence received since the RO's February 1994 decision 
includes VA outpatient treatment, hospital and examination 
reports, dated between 1994 and 1999.  These reports show 
that the veteran has sought treatment for joint pains, to 
include knee pain.  The assessments include (otherwise 
unspecified): traumatic arthritis, DJD (degenerative joint 
disease) and arthralgia. 

Even assuming that these diagnoses apply to the knees, they 
are duplicative of the diagnoses which were of record at the 
time of the RO's February 1994 decision.  In addition, none 
of the submitted evidence includes competent evidence of a 
nexus between a left knee condition and the veteran's 
service.  In summary, none of the submitted evidence pertains 
to the evidentiary defect which was the basis for the RO's 
denial of the veteran's claim in February 1994.  The Board 
further finds that the submitted evidence does not bear 
directly and substantially upon the issue at hand.  The Board 
thus concludes that this evidence is not probative of the 
issue at hand, and is not material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
not reopened.


B.  An Acquired Psychiatric Disorder

The evidence of record at the time of the RO's February 1994 
decision included the veteran's service medical records, 
which showed treatment for what was characterized as an 
"adjustment reaction."  The remainder of the service 
medical records were silent as to treatment or a diagnosis 
involving an acquired psychiatric disorder.

As for the post-service evidence, a VA hospital report, dated 
in January 1993, showed treatment for "major affective 
disorder, mixed type."  A VA mental disorders examination 
report, dated in March 1993, contained a diagnosis of 
schizophrenia, paranoid and depressed.  

At the time of the RO's February 1994 decision, there was no 
competent evidence of a psychosis manifested to a compensable 
degree within one year of separation from service, see 
38 C.F.R. §§ 3.307, 3.309, or of a nexus between an acquired 
psychiatric disorder and the veteran's service, and the RO 
denied the claim.  

Evidence received since the RO's February 1994 decision 
includes VA outpatient treatment, hospital and examination 
reports, dated between 1994 and 1999.  These records show 
hospitalization and treatment for psychiatric symptoms.  The 
diagnoses included schizoaffective disorder, paranoid 
schizophrenia and "adjustment disorder/intermittent 
explosive disorder."   

The submitted evidence does not include competent evidence of 
a nexus between an acquired psychiatric disorder and the 
veteran's service, nor does it contain competent evidence 
showing that he had a psychosis which was manifested to a 
compensable degree within one year of separation from 
service.  In summary, none of the submitted evidence pertains 
to the evidentiary defect which was the basis for the RO's 
denial of the veteran's claim in February 1994.  The Board 
further finds that the submitted evidence does not bear 
directly and substantially upon the issue at hand.  The Board 
thus concludes that this evidence is not probative of the 
issue at hand, and is not material.  See e.g., Hodge v. West, 
155 F.3d 1356, 1363 (Fed. Cir. 1998).  The claim is therefore 
not reopened.

C.  Conclusion

The veteran argues that he has a left knee disorder, and an 
acquired psychiatric disorder, as a result of his service.  
The veteran's statements are not material evidence since, as 
a layman, he has no competence to give a medical opinion on 
the etiology of his condition, or more precisely, a medical 
opinion on the question of whether there is a medical nexus 
between any current left knee disorder, or an acquired 
psychiatric disorder, and any remote event of service.  See 
Epps v. Gober, 126 F.3d. 1464 (1997) (laypersons are not 
competent to give a medical opinion as to diagnosis or 
causation).  His statements on such matters do not constitute 
material evidence to reopen his claims.  Vargas-Gonzalez v. 
West, 12 Vet. App. 321 (1999) (lay statements on medical 
issues are insufficient to constitute new and material 
evidence); Savage v. Gober, 10 Vet. App. 488 (1997) (same).   
Accordingly, the new and material evidence has not been 
received to reopen the claims for service connection for a 
left knee disorder, and an acquired psychiatric disorder, and 
the claims are not reopened.  


ORDER

New and material evidence has not been received since the 
RO's February 1994 decisions, and the claim for service 
connection for a left knee disorder, and an acquired 
psychiatric disorder, are not reopened.  The appeal is 
denied.  


		
	C. W. SYMANSKI
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

